Title: From John Adams to Abraham Rees, 13 July 1810
From: Adams, John
To: Rees, Abraham



Dear Sir
Quincy July 13th: 1810

Permit me to introduce to your acquaintance The Reverend Thaddeus Mason Harris, the amiable Clergyman of the town of Dorchester, in my neighborhood, who is bound to Europe upon necessary business
I know not whether I am not committing an Indiscretion, in presuming upon the small acquaintance with which you honored me in London, to take this Liberty: but I could not resist the Temptation, to bring together two Gentlemen, who resemble each other so much, not only in their ardent Pursuits of Science and Literature, but in their religious Sentiments, and amiable Virtues.
Alass! what ravages have twenty years made, among your Friends, as well as mine in England? In some of the last months of my Fifteenth Lustre, I may hope soon to follow them: though I wish you may long remain to promote the Cause of Science and religion upon Earth. I remain Sir with great Respect, and high Esteem, your Friend and humble Servant
John Adams.
